
	

114 HJ 12 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 12
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Byrne introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to the Constitution of the United States.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless
			 three-fifths of the whole number of each House of Congress shall provide
			 by law for a specific excess of outlays over receipts by a rollcall vote.
					2.Total outlays for any fiscal year shall not exceed one-fifth of economic output of the United
			 States, unless two-thirds of each House of Congress shall provide for a
			 specific increase of outlays above this amount.
					3.The limit on the debt of the United States held by the public shall not be increased unless
			 three-fifths of the whole number of each House shall provide by law for
			 such an increase by a rollcall vote.
					4.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the
			 United States Government for that fiscal year in which total outlays do
			 not exceed total receipts.
					5.A bill to increase revenue shall not become law unless three-fifths of the whole number of each
			 House shall provide by law for such an increase by a rollcall vote.
					6.The Congress may waive the provisions of this article for any fiscal year in which a declaration of
			 war is in effect. The provisions of this article may be waived for any
			 fiscal year in which the United States is engaged in military conflict
			 which causes an imminent and serious military threat to national security
			 and is so declared by a joint resolution, adopted by a majority of the
			 whole number of each House, which becomes law. Any such waiver must
			 identify and be limited to the specific excess or increase for that fiscal
			 year made necessary by the identified military conflict.
					7.The Congress shall enforce and implement this article by appropriate legislation, which may rely on
			 estimates of outlays and receipts.
					8.Total receipts shall include all receipts of the United States Government except those derived from
			 borrowing. Total outlays shall include all outlays of the United States
			 Government except for those for repayment of debt principal.
					9.This article shall take effect beginning with the fifth fiscal year beginning after its
			 ratification.
					.
		
